Citation Nr: 1216981	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-22 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service-connection for a left knee disorder. 

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee osteoarthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1976 to June 1986.  The Veteran also had periods of Army National Guard service. 

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for osteoarthritis of the right knee and assigned a 10 percent disability rating and which denied service connection for a left knee disability. 

The Veteran requested a hearing before the Board, and VA scheduled him for a hearing before a Veterans Law Judge at the RO in June 2009.  The Veteran failed to appear for the hearing and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (c), (d).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to an initial disability rating in excess of 10 percent for right knee osteoarthritis, the Board finds an additional VA examination is necessary to adequately adjudicate the issue.  The Veteran last had a VA examination dated in March 2008, more than 4 years ago.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  It therefore is the judgment of the Board that the Veteran should be provided another VA examination to determine the current level of severity of his right knee disability.

With regard to service connection of the left knee, the Board finds a VA opinion is necessary to determine if the Veteran's left knee patellofemoral syndrome is caused or aggravated by his service-connected right knee disorder.  The Board notes that in a May 2008 VA examination report, the examiner found he had a limp.  As the claims are being remanded for a VA examination of the right knee, the Board finds a VA opinion should also be obtained determining whether the Veteran's left knee disorder is related to service or his service-connected right knee osteoarthritis.  

The Board also notes that the most recent VA treatment records associated with the claims file are dated in May 2008.  Since more recent VA outpatient treatment records may contain information concerning the Veteran's current level of disability, efforts should be made to obtain them.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for his knee disabilities since May 2008.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.


2.  In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, assure that those records are made available (by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Arrange for the Veteran to undergo VA orthopedic examination at a VA medical facility.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examination must be conducted following the protocol in VA's Disability Benefits Questionnaire for Knee and Lower Leg Conditions.   The orthopedic examination should include range of motion testing of the right knee (expressed in degrees, with standard ranges provided for comparison purposes).  

The examiner is also directed to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left knee disability found on examination was caused or permanently aggravated by any in-service disease, event, or injury, including the service-connected right knee osteoarthritis. 

The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the examiners should provide a rationale for why an opinion cannot be made.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


